DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/4/2021, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6-8, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 discloses a method including, inter alia, blowing air toward a portion being concurrently heated by electromagnetic induction, and cooling at least a surface of the welding target portion after heating and while the welded target portion is being pressed by the pressure applying unit. Independent claim 6 discloses a device including, inter alia, an air blowing unit configured to blow air toward a portion being heated concurrently by the heating unit, a cooling unit configured to cool at least a surface of the welding target portion, and a pressure applying unit configured to apply pressure after the welded target portion is heated and while the welded target portion is being cooled by the cooling unit. 
The previously cited prior art Hoshino [US2013/0059125] discloses heating with an induction heating coil, and blowing air with a blowing unit. However the blowing unit is located downstream of the induction coil, and cannot be configured to blow air toward 
Claims 1 and 6 are allowable as the prior art does not disclose the combination of features as required by the claims.  Claims 2-3, 7-8 and 11-13 depend from an allowable base claim, incorporate the allowable subject matter though dependency and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 10, 2021